DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-16-21 has been entered.
 	Applicant’s amendment filed on 12-16-21 has been entered.  Claim 17 has been added.  Claims 1-2, 5-7 and 9-17 are pending and under consideration.
It is noted that Examiner for the instant application has been changed.  Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a method for producing an animal model of preterm birth, comprising 1) excising the cervix of a mammal through the vagina of the mammal…, wherein the lipopolysaccharide is injected in an amount of 20 to 500 ug per animal” in claim 1 is vague and renders the claim indefinite.  The term “animal” comprises hundreds of thousands or millions of different species, and it is much broader than the term “mammal”.  An “animal model” is NOT equal to a “mammal”.  It is unclear how excising the cervix of a mammal and making the mammal pregnant can produce “an animal model of preterm birth”.  Claim 2, 5-7 and 9-16 depend from claim 1 but fail to clarify the indefiniteness.
The term “an animal model of preterm birth produced by the method according to claim 1” of claim 9 is vague and renders the claim indefinite.  Claim 9 depends from claim 1, which recites “excising the cervix of a mammal through the vagina of the mammal”.  The term “animal” comprises hundreds of thousands or millions of different species, and it is much broader than the term “mammal”.  An “animal model” is NOT equal to a “mammal”.  It is unclear how excising the cervix of a mammal and making the mammal pregnant can produce “an animal model of preterm birth”.  Claims 10-11 and 13-16 depend from claim 9 but fail to clarify the indefiniteness.
The term “animal model” in line 1 of claims 10-16 is vague and renders the claims indefinite.  Claims 10-16 all directly or indirectly depend from claim 1, which recites “excising the cervix of a mammal through the vagina of the mammal”.  The term “animal” comprises hundreds of thousands or millions of different species, and it is much broader than the term “mammal”.  An “animal model” is NOT equal to a “mammal”.  It is unclear how excising the cervix of a mammal and making the mammal pregnant can produce “an animal model of preterm birth”.  
The phrase “a method for producing an animal model of preterm birth, comprising 1) excising the cervix of a mammal through the vagina of the mammal…, wherein the lipopolysaccharide is injected in an amount of 50 to 500 ug per animal” in claim 17 is vague and renders the claim indefinite.  The term “animal” comprises hundreds of thousands or millions of different species, and it is much broader than the term “mammal”.  An “animal model” is NOT equal to a “mammal”.  It is unclear how excising the cervix of a mammal and making the mammal pregnant can produce “an animal model of preterm birth”.  

It is noted that the phrase “comprising 1) excising the cervix of a mammal through the vagina of the mammal, 2) allowing the mammal to recover, 3) making the mammal pregnant, and 4) injecting lipopolysaccharide (LPS) intrauterinely or intraperitoneally into the mammal” in claims 1 and 17 is interpreted as the method steps are in the order of 1), 2), 3) and 4).  The previous 35 U.S.C. 103 rejection has been withdrawn because the cited references Rinaldi (2015), Castanon (2014) and MyHealth.Alberta.ca do not teach the steps in the order of 1) excising the cervix of a mammal through the vagina of the mammal, 2) allowing the mammal to recover, 3) making the mammal pregnant, and then 4) injecting lipopolysaccharide (LPS) intrauterinely or intraperitoneally into the mammal.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632